DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The examiner is acknowledged the change of specification received on 7/25/2022 and is entered. 

	Rejection related to 35 U.S.C. 101 regarding to claims 1-11 is withdrawn.
	Claim interpretation of  35 U.S.C. 112(f) regarding to claims 8 and 9 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (Emmons) US 2016/0378722 in view of Pickhardt et al. (Pickhardt) US 6049869 A
In regard to claim 1, Emmons disclose A non-transitory storage medium having stored thereon a computer readable program that is executed by a computer of a medical information processing device configured to output and/or input medical information, the program being executed by the computer to cause the computer to perform: ([0064]-[0069] a data processing system with a processor, medium with input and output information)  
acquiring locale information in environment information of the medical information processing device; ([0007]-[00010][0020]-[0027] recognize the location of the user based on the geo-cultural information of a device associated with the user) 
searching, in a look-up table, a value mapped to by the locale information by using the locale information as a key, the value being associated with a character encoding; ([0029]-[0036] looking up and from the mapping table, identifies a variant candidate character in the content associated with the encoding standard) 
presuming a character encoding of the medical information based on a result of the searching; ([0030]-[0040] etc. based on the identified location information, based on the mapping result using the identified the variant of the variant candidate character  note: medical information, environment information, locale information, etc. medical, environment , locale are  not functional languages, which have no patent weight.) and 
decoding the input medical information based on the presumed character encoding, ([0044][0046][0057] [0085]-[0087]  rendering and replaced the content with the selected encoding standard)
But Emmons fail to explicitly disclose “wherein the program further causes the computer to perform: reading the medical information; and determining whether an escape sequence 
for switching the character encoding is established in the medical information read in     the reading, wherein the escape sequence is a special character string that commands  at least one of change of the character encoding, change of character colors, cursor motion, and character deletion, at a time of output of characters of the medical                information.”
Pickhardt disclose wherein the program further causes the computer to perform: reading the medical information; (col. 2, line 26-60 reading the text or data) and determining whether an escape sequence for switching the character encoding 
is established in the medical information read in the reading, (col. 8, line 5-45 identify the escape sequence for shifting the data from one mode to anther based on the encoding reader) wherein the escape sequence is a special character string that commands at least one of change of the character encoding, change of character colors, cursor motion, and character deletion, at a time of output of characters of the medical                 information. (col. 8, line 5-45, col. 10, line 55 to col. 11, line 30, the escape sequence for shifting the data from one mode to anther) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Pickhardt’s method of identifying an encoding system into Emmons’s invention as they are related to the same field endeavor of information processing. The motivation to combine these arts, as proposed above, at least because Pickhardt’s method of character code conversion would help to provide more user desired contents into Emmons’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that character code conversion would help to provide more intuitive ways to display digital contents based on the encoding method desired and therefore improve user experience using the device.
In regard to claims 8, claim 8 is a device claim corresponding to the medium claim above 1 and, therefore, are rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 10, claims 10 is a method claim corresponding to the medium claim above 1 and, therefore, are rejected for the same reasons set forth in the rejections of claim 1.
Claims 2, 4-5, 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (Emmons) US 2016/0378722 and Pickhardt et al. (Pickhardt) US 6049869 A as applied to claim 1, further in view of Shibata US 2011/0157634
In regard to claim 2, Emmons and Pickhardt disclose The non-transitory storage medium according to claim 1, the rejection is incorporated herein.
But Emmons and Pickhardt fail to explicitly disclose “wherein the program further causes the computer to perform: determining whether an encoding declaration of the medical information includes a deficit or an inconsistency with the presumed encoding in the presuming; and in response to a determination that the encoding declaration includes the deficit or the inconsistency, receiving input of a user selection concerning whether the presumed character encoding is to be specified in the encoding declaration.”
Shibata disclose wherein the program further causes the computer to perform: determining whether an encoding declaration of the medical information includes a deficit or an inconsistency with the presumed encoding in the presuming; ([0010][0060]-[0067] [0077]determine a mismatch of encoding system exists) 
and in response to a determination that the encoding declaration includes the deficit or the inconsistency, receiving input of a user selection concerning whether the presumed character encoding is to be specified in the encoding declaration. ([0010][0060]-[0067] [0077]  a mismatch of encoding system exists and receive a user input to specify a new encoding system)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Shibata’s method of encoding system conversion into Pickhardt and Emmons’s invention as they are related to the same field endeavor of information processing. The motivation to combine these arts, as proposed above, at least because Shibata’s method of encoding system conversion would help to provide more user desired contents into Pickhardt and Emmons’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing encoding system conversion would help to provide more intuitive ways to display digital contents based on the encoding method desired and therefore improve user experience using the device.
In regard to claim 4, Emmons and Pickhardt disclose The non-transitory storage medium according to claim 1, the rejection is incorporated herein.
But Emmons and Pickhardt fail to explicitly disclose “wherein the program further causes the computer to perform: excluding an encoding that is impossible as the encoding of the medical information from multiple encoding options for the presuming based on a range of character codes used in the medical information.”
Shibata disclose wherein the program further causes the computer to perform: excluding an encoding that is impossible as the encoding of the medical information from multiple encoding options for the presuming based on a range of character codes used in the medical information. (Fig. 8 [0060]-[0067] only display the encoding options possible based on the character codes used in the information) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Shibata’s method of encoding system conversion into Pickhardt and Emmons’s invention as they are related to the same field endeavor of information processing. The motivation to combine these arts, as proposed above, at least because Shibata’s method of encoding system conversion would help to provide more user desired contents into Pickhardt and Emmons’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing encoding system conversion would help to provide more intuitive ways to display digital contents based on the encoding method desired and therefore improve user experience using the device.
In regard to claim 5, Emmons, and Pickhardt and Shibata disclose The non-transitory storage medium according to claim 2, the rejection is incorporated herein.
But Emmons and Pickhardt fails to explicitly disclose “wherein the program further causes the computer to perform: specifying the character encoding according to the user selection in the receiving in the encoding declaration.”
Shibata disclose wherein the program further causes the computer to perform: specifying the character encoding according to the user selection in the receiving in the encoding declaration. (Fig. 8 [0060]-[0067] selecting Japanese, for example, based on user selection button displayed) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Shibata’s method of encoding system conversion into Pickhardt and Emmons’s invention as they are related to the same field endeavor of information processing. The motivation to combine these arts, as proposed above, at least because Shibata’s method of encoding system conversion would help to provide more user desired contents into Pickhardt and Emmons’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing encoding system conversion would help to provide more intuitive ways to display digital contents based on the encoding method desired and therefore improve user experience using the device.
In regard to claim 7, Emmons and Pickhardt disclose The non-transitory storage medium according to claim 1, the rejection is incorporated herein.
But Emmons and Pickhardt fails to explicitly disclose “wherein the medical information is included in at least one of:  a medical image generated by an imaging apparatus; a report created in a report system; and order information generated by an ordering system.”
Shibata disclose wherein the medical information is included in at least one of:  a medical image generated by an imaging apparatus; a report created in a report system; and order information generated by an ordering system. ([0011] [0029] [0035][0036] an image generated by the system, or a report created, etc.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Shibata’s method of encoding system conversion into Pickhardt and Emmons’s invention as they are related to the same field endeavor of information processing. The motivation to combine these arts, as proposed above, at least because Shibata’s method of encoding system image conversion would help to provide more user desired contents into Pickhardt and Emmons’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing encoding system image conversion would help to provide more intuitive ways to display digital contents based on the encoding method desired and therefore improve user experience using the device.
In regard to claims 9, claim 9 is a device claim corresponding to the medium claim above 2 and, therefore, are rejected for the same reasons set forth in the rejections of claim 2.
In regard to claim 11, claim 11 is a method claim corresponding to the medium claim above 2 and, therefore, are rejected for the same reasons set forth in the rejections of claim 2.

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (Emmons) US 2016/0378722 and Pickhardt et al. (Pickhardt) US 6049869 A as applied to claim 1, further in view of Nakamura US 2013/0176589
In regard to claim 6, Emmons and Pickhardt disclose The non-transitory storage medium according to claim 1, the rejection is incorporated herein.
But Emmons and Pickhardt fail to explicitly disclose “wherein the program causes the computer to perform: the acquiring and the presuming in response to determination that the escape sequence is not established.”
Nakamura disclose wherein the program causes the computer to perform: the acquiring and the presuming in response to determination that the escape sequence is not established. ([0062]-[0066]  determine if the command start with ESC and contain character codes is exist)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Nakamura’s method of character code conversion into Pickhardt and Emmons’s invention as they are related to the same field endeavor of information processing. The motivation to combine these arts, as proposed above, at least because Nakamura’s method of character code conversion would help to provide more user desired contents into Pickhardt and Emmons’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that character code conversion would help to provide more intuitive ways to display digital contents based on the encoding method desired and therefore improve user experience using the device.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 filed on 7/25/2022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20020016922 A1	 2002-02-07 	Richards et al.
Secure Distributing Services Network System And Method Thereof
Richards et al. disclose a persistent data control system and method of securely distributing data on a network includes the steps of providing an encoded file of a single file type having a plurality of file control fields, the file having at least one data type, and incorporating at least one encoded use right and/or access right into one of the control fields of the at least one data type. The persistent data control method is performed at an application level, and is capable of being embedded in an application which originates the at least one data type or called by an application. The persistent data control method further comprises the steps of decoding the plurality of file control fields including the file control fields for the encoded use right and/or access right, decoding the at least one data type in accordance with the access right, and rendering the decoded data type in accordance with the decoded use and access right… see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143